                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          ED CV21-00631-AS                                               Date      May 19, 2021
 Title             Ernie Manubay Reyes v. Commissioner of Social Security




 Present: The Honorable          Alka Sagar, United States Magistrate Judge
                         Alma Felix                                                   N/A
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Petitioner:                   Attorneys Present for Respondent:
                              N/A                                                     N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE



        On April 8, 2021, Plaintiff Ernie Manubay Reyes filed a Complaint seeking judicial review of a
decision of the Commissioner of Social Security, pursuant to 42 U.S.C. § 405(g) and 28 U.S.C. § 1361
(Docket Entry No. 1). On April 13, 2021, the Court issued an Order Re: Procedures in Social Security Case
(“CMO”) (Docket Entry No. 9) and ordered that plaintiff file an appropriate Proof of Service within 30 days
from the date of the Order. As of today, however, Plaintiff has failed to file his proof of service or a request
for an extension of time in which to do so.

        The Court ORDERS Plaintiff to promptly serve the Summons and Complaint on the government
in accordance with Rule 4(i) of the Federal Rules of Civil Procedure. Plaintiff will file an appropriate Proof
of Service within seven (7) days of the date of this Order. All other deadlines of the CMO remain in effect.




                                                                                            0      :       00
                                                               Initials of Preparer               AF




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
